Exhibit 10.4

 

REVOLVING PROMISSORY NOTE

 

$400,000.00

Tampa, Florida

  August 21, 2013

 

 

FOR VALUE RECEIVED, the undersigned, INNOVARO, INC. (the "Maker"), hereby
promises to pay to the order of JJJ FAMILY LLLP, a Florida limited liability
limited partnership ("Lender"), at the office of the Lender at P.O. Box 447,
Odessa, Florida 33556, or such other place as the holder may designate in
writing, the sum of FOUR HUNDRED THOUSAND AND 00/100 DOLLARS ($400,000.00) or
such lesser amount as may be outstanding from time to time, together with
interest thereon at the rate provided below, such principal sum and interest
thereon to be paid as provided herein. All sums due under this Revolving
Promissory Note (this “Note”), whether principal or interest, shall be paid in
United States Dollars and immediately available funds on the date and at the
place payment is due. All payments shall be applied first to accrued interest
and then to principal.

 

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Revolving Credit and Security Agreement of even date
herewith between Maker and Lender (the “Credit Agreement”).

 

Interest shall accrue on the outstanding principal balance of this Note from the
date hereof at a rate equal to 10% per annum. Interest and fees, if any, shall
be computed on the basis of a 360 day year for the actual number of days in the
interest period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
interest rate for a year’s period and then dividing said rate by 360 to
determine the daily periodic rate to be applied for each day in the interest
period. Application of the Actual/360 Computation produces an annualized
effective interest rate exceeding that of the nominal rate.

 

For purposes of determining the outstanding principal balance under this Note on
a particular day, (i) any Advance that is funded to the Borrower shall be
included in the calculation of outstanding principal balance under this Note on
the date of funding, (ii) any payment that is received by Lender directly from
Borrower on or before 2:00 p.m. (local time Tampa, Florida) shall not be
included in the calculation of outstanding principal balance under this Note on
such date, and (iii) any payment that is received by Lender directly from
Borrower after 2:00 p.m. (local time Tampa, Florida) shall be deemed received on
the Business Day immediately following the date of receipt by Lender. Upon the
occurrence of an Event of Default, this Note bear interest at the Default Rate
from and after the occurrence of the Event of Default and until this Note is
paid in full.

 

Interest accrued on Advances shall be due and payable on (i) the first day of
each month for the immediately preceding month, computed through the last
calendar day of the preceding month; and (ii) on the Termination Date. Subject
to the terms and conditions of the Credit Agreement, the outstanding principal
amount of the Revolving Loan shall be repaid by Borrower to Lender immediately
upon each receipt by Lender or Borrower of any proceeds of any Designated
Proceeds, to the extent of such Designated Proceeds. Lender may apply all
proceeds of Accounts or other Collateral received by Lender and all other
payments in respect of the Indebtedness to the Revolving Loan whether or not
then due or to any other Indebtedness then due, in whatever order or manner
Lender shall determine. IN ANY EVENT, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS
NOTE, AND ALL ACCRUED BUT UNPAID INTEREST THEREON, SHALL BE DUE AND PAYABLE ON
THE TERMINATION DATE.

 

Nothing contained herein shall entitle the holder of this Note to demand or
collect interest or charges in the nature of interest in excess of that
permitted by law and if any such excess is collected, it shall be promptly paid
to the Maker together with interest thereon at the highest lawful rate in effect
at the time of such overcharge.

 

 

 
 

--------------------------------------------------------------------------------

 

 

This Note may be prepaid in whole or in part without penalty at any time. Any
partial prepayment shall be applied first against accrued but unpaid interest
and then against principal in inverse order of maturity.

 

After maturity, whether normal maturity or upon acceleration, the unpaid
principal balance of this Note and, to the extent permitted by law, any accrued
but unpaid interest thereon, shall accrue interest until paid in full at the
Default Rate.

 

This Note is secured in part by and entitled to the benefit of the Credit
Agreement.

 

The Maker and all endorser and guarantors of this Note, now or hereafter
becoming liable hereon, waive demand, presentment, protest and notice of protest
and dishonor and all other notices or requirements which might otherwise be
necessary to bind them.

 

If the Maker defaults under this Note, it shall be obligated to pay all costs,
including reasonable attorneys' fees, incurred by the holder in pursuing its
remedies hereunder and under any instrument securing this Note, including costs
and fees on appeal and in insolvency proceedings.

 

This Note shall be governed by the laws of Florida.

 

WAIVER OF JURY TRIAL. MAKER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED UPON
THIS NOTE OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE CREDIT
AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER EXTENDING CREDIT TO THE MAKER.

 

IN WITNESS WHEREOF, Maker has caused this Note to be signed in its name, by its
duly authorized representative as of the date set forth above.

 

 

 

INNOVARO, INC., a Delaware corporation

 

By:/S/ Asa W. Lanum                             

Name: Asa W. Lanum

Title: Chairman & Chief Executive Officer

 

2